At the suppression hearing, the police officers testified that during a lawful car stop, they detected the odor of marijuana emanating from the vehicle; moreover, the codefendant admitted to police officers that he and defendant had been smoking marijuana earlier in the day in the car on the way to New York from Atlantic City. Accordingly, the police clearly had probable cause to search the vehicle under the automobile exception, and this included a search of the trunk (see United States v Ross, 456 US 798, 825 [1982]; People v Langen, 60 NY2d 170, 180-182 [1983], cert denied 465 US 1028 [1984]; People v Hughes, 68 *947AD3d 894 [2009], lv denied 14 NY3d 841 [2010]). Concur — Tom, J.E, Catterson, Renwick, Freedman and Manzanet-Daniels, JJ.